



EXHIBIT 10.26
[Form of Special Bonus Agreement]
[Date]


[Name of Executive]
[Address]


Re:     Special Bonus Agreement
Dear [Name]:
As you know, Tiffany & Co. (“Parent”) has entered into an Agreement and Plan of
Merger, dated November 24, 2019, with LVMH Moët Hennessy - Louis Vuitton SE and
other parties. In light of the transaction contemplated by that agreement (the
“LVMH Transaction”), Parent and Tiffany and Company (“Employer”) wish to take
steps to retain key employees. To that end, you have been awarded a special
bonus on the terms and conditions below.
1.Special Bonus. You will be paid a cash bonus in the amount of $[XX], less
required taxes and deductions (the “Special Bonus”). The Special Bonus will be
paid as soon as reasonably practicable following, and subject to, your execution
of this Special Bonus Agreement (this “Agreement”).
2.Retention Date.
a.
You agree that you will not voluntarily resign on or before January 31, 2021
(the “Retention Date”) (i) without Good Reason, or (ii) pursuant to a claim of
Good Reason, where your claim of Good Reason is based solely upon the occurrence
or anticipated occurrence of the LVMH Transaction (and not, for the avoidance of
doubt, upon the occurrence of a separate event, such as a material reduction in
your salary, that may relate to or arise from the LVMH Transaction).

b.
In the event that (i) you fail to comply with the foregoing sub-section (a), or
(ii) your employment is involuntarily terminated by Employer for Cause on or
before the Retention Date, then you will repay the Special Bonus within ten days
following your termination date (and such repayment will constitute Parent and
Employer’s sole remedy for your breach of the foregoing sub-section (a)). As
used in this Section 2, “Cause” and “Good Reason” have the definitions provided
in the Retention Agreement, dated [date], among you, Employer and Parent (the
“Retention Agreement”).

c.
For the avoidance of doubt, any voluntary resignation on or before
January 31, 2021, will not constitute “Cause” for purposes of the
Retention Agreement.







Special Bonus Agreement, December 2019
1

--------------------------------------------------------------------------------





3.Retention Agreement Amendment. Section 4(i) of the Retention Agreement is
hereby amended to provide as follows:
“(i)
your claim to that effect is communicated by you to Employer in writing within
the following time period: (a) if the Change in Control occurs on or before
November 24, 2020, and the event constituting Good Reason occurs prior to
January 31, 2021, then by no later than the later of (i) February 12, 2021 and
(ii) the date that is 90 days following such event; (b) under any other
circumstances, then within the lesser of (i) 90 days of the event alleged by you
to constitute Good Reason and (ii) that number of days remaining in the Term
(provided, however, that if fewer than ten days remain in the Term, then your
claim must be communicated within ten days of the alleged Good Reason event);”

For the avoidance of doubt, except to the extent expressly set forth above,
nothing in this Agreement is intended to modify the Retention Agreement or the
benefits provided thereunder.
4.Non-Compete Agreement. As a further condition of receiving the Special Bonus,
you agree to sign and comply with the Non-Compete Agreement attached to this
Agreement.
5.Consent to Offset. You agree that any repayment due to Parent or Employer
under this Agreement may be deducted to the fullest extent permitted by law from
any amounts due to you, including wages, accrued vacation pay, incentive
compensation payments, bonuses and commissions, and you hereby expressly
authorize such deduction(s).
6.No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment to you for any period of time.
7.Successors; Parent and Employer.
a.
Assumption by Successor. Any successors of Parent and Employer (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of either, shall automatically
assume and be required to perform this Agreement for your benefit in the same
manner and to the same extent that the Parent or the Employer, as the case may
be, would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve either the Parent or
the Employer of its obligations hereunder, and no failure to expressly assume
and agree to perform this Agreement shall relieve any successor of its
obligations under this Agreement by operation of law.

b.
Enforceability; Beneficiaries. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by you (and your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees) and the Parent and Employer and any Person(s) which
succeeds to substantially all of the business or assets of the Parent or
Employer,









Special Bonus Agreement, December 2019
2

--------------------------------------------------------------------------------





whether by means of merger, consolidation, acquisition of all or substantially
all of the assets of the Parent or Employer or otherwise, including, without
limitation, as a result of a Change in Control or by operation of law.
c.
Joint and Several Liability. Parent shall be jointly and severally liable with
Employer for all Employer’s obligations hereunder and Employer shall be jointly
and severally liable with Parent for all Parent’s obligations hereunder.

8.Miscellaneous.
a.
Code Section 409A. This Agreement is intended to comply with Internal Revenue
Code (“Code”) Section 409A (“Section 409A”) or an exemption thereunder and shall
be construed and administered in accordance with Section 409A. For purposes of
Section 409A, each payment provided under this Agreement shall be treated as a
separate payment. Notwithstanding the foregoing, Tiffany makes no
representations that any payment provided under this instrument complies with
Section 409A and in no event shall Tiffany be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by or on
your behalf on account of non-compliance with Section 409A. Notwithstanding
anything herein to the contrary, if you are a Specified Employee (as defined in
Section 409A), and the deferral of any payments otherwise payable hereunder as a
result of termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then Tiffany will defer such
payments until the date that is the first business day of the seventh month
following the Termination Date (or the earliest date as is permitted under
Section 409A).

b.
Limitation. Notwithstanding anything in this Agreement to the contrary, your
entitlement to a payment hereunder shall be limited (reduced) to the extent
necessary so that no payment to be made to you hereunder will be subject to the
excise tax imposed by Code Section 4999, but only if, by reason of such
limitation, your Net After Tax Benefit shall exceed your Net After Tax Benefit
if such reduction were not made. “Net After Tax Benefit” means (i) the sum of
all payments and benefits that you are entitled to receive hereunder under or
under any other plan or agreement that would constitute a “parachute payment”
within the meaning of Section 280G of the Code, less (ii) the amount of federal
income tax payable with respect to the payments and benefits described in clause
(i) above calculated at the maximum marginal income tax rate for each year in
which such payments and benefits shall be paid you (based upon the rate in
effect for such year as set forth in the Code at the time of the first payment
of the foregoing), less (iii) the amount of excise tax imposed with respect to
the payments and benefits described in clause (i) above by Section 4999 of the
Code.

c.
Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be









Special Bonus Agreement, December 2019
3

--------------------------------------------------------------------------------





deemed to have been duly given when hand-delivered or when mailed by United
States registered mail, return receipt requested, postage prepaid, addressed, if
to Parent or Employer, to the Boards of Directors, Tiffany & Co. and Tiffany and
Company, 200 Fifth Avenue, New York, NY 10010, Attn. Legal Department, or, if to
you, to you at the address set forth on the last page of this Agreement, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
d.
Amendments, Waivers, Etc. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provision or conditions at the same or at any later or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter here have been made by either party
which are not expressly set forth in this Agreement and this Agreement shall
supersede all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, with respect to the subject
matter hereof.

e.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

f.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

g.
Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of New York applicable
to contracts entered into and to be performed in this State.





Special Bonus Agreement, December 2019
4

--------------------------------------------------------------------------------





If this letter sets forth our agreement on the subjects described above, kindly
sign and return this letter by no later than [date], to [name], Tiffany & Co.,
200 Fifth Avenue, New York, New York 10010.


Sincerely,
TIFFANY & CO. (“Parent”)
By: _________________________________
Name:
Title:     


TIFFANY AND COMPANY (“Employer”)
By: _________________________________
Name:
Title:     


ACKNOWLEDGED AND AGREED:
    
_________________________________
[Name of Executive]
Notice Address:








Special Bonus Agreement, December 2019
5